[Cite as State v. Douglas, 2019-Ohio-3228.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




STATE OF OHIO,                                  :

       Appellee,                                :       CASE NO. CA2018-12-086

                                                :              OPINION
   - vs -                                                       8/12/2019
                                                :

ADAM M. DOUGLAS,                                :

       Appellant.                               :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2018-CR-00039



D. Vincent Faris, Clermont County Prosecuting Attorney, Katherine Terpstra, 74 S. Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

Strauss Troy, Richard L. Crosby III., 150 E. 4th Street, 4th Floor, Cincinnati, Ohio 45202, for
appellant



        PIPER, J.

        {¶ 1} Appellant, Adam Douglas, appeals his convictions in the Clermont County

Court of Common Pleas for gross sexual imposition and rape.

        {¶ 2} Douglas was in a relationship with the victim's mother, and during that time,

became a father figure to the victim. After a child services agency investigated reports of

improper conduct between Douglas and the child, Douglas was indicted on four counts of
                                                                      Clermont CA2018-12-086

rape and two counts of gross sexual imposition. The rape charges included forced vaginal,

anal, and oral sex with the victim, who was 12 years old at the time.

        {¶ 3} Douglas pled not guilty and the matter proceeded to trial. On the third day of

trial, before the state had rested, Douglas withdrew his former not guilty pleas and pled guilty

to four amended counts of rape and two counts of gross sexual imposition. The trial court

sentenced Douglas to 20 years in prison. Douglas now appeals his convictions, raising two

assignments of error specific to evidentiary issues that occurred at the trial.

        {¶ 4} According to Crim.R. 11(B)(1), a guilty plea constitutes a complete admission of

guilt. As such, a guilty plea "renders irrelevant those constitutional violations not logically

inconsistent with the valid establishment of factual guilt and which do not stand in the way of

conviction if factual guilt is validly established." State v. Fitzpatrick, 102 Ohio St. 3d 321,

2004-Ohio-3167, ¶ 78. Therefore, a defendant who voluntarily, knowingly, and intelligently

enters a guilty plea with the assistance of counsel may not subsequently raise independent

claims involving an alleged deprivation of constitutional rights occurring prior to the guilty

plea. Id. An exception to this rule exists when an appellant challenges the trial court's

jurisdiction or the constitutionality of the statute violated. Id. at ¶ 79.

        {¶ 5} Rather than raise either of these specific arguments or assign as error that his

plea was not voluntary, knowing, and intelligent, Douglas merely stated in his brief that

mistakes made by the trial court regarding evidentiary issues forced him to enter a guilty

plea.   However, the record does not show that Douglas was forced into his plea by

evidentiary decisions or any specific factor that requires review on appeal. Instead, the

record supports the validity of Douglas' plea and that he made such of his own free will.

        {¶ 6} Douglas was provided a proper Crim.R. 11 colloquy at the time of his plea,

which informed Douglas of the rights he was waiving by virtue of his plea, as well as the

applicable punishments he faced. At no time did Douglas indicate that he felt forced into
                                                -2-
                                                                   Clermont CA2018-12-086

pleading guilty or that the evidentiary decisions made by the trial court factored into his

decision to plead guilty.

       {¶ 7} Nor does Douglas suggest that the trial court lacked jurisdiction or that the rape

and gross sexual imposition statutes are unconstitutional. Hence, Douglas is precluded from

assigning as error any alleged evidentiary issues which occurred at trial before he pled guilty

to the charges.

       {¶ 8} Douglas' assignments of error are overruled.

       {¶ 9} Judgment affirmed.


       S. POWELL, P.J., and M. POWELL, J., concur.




                                              -3-